 

 

 

 

[g0tcqibutn1m000001.jpg]Amendment to Loan Documents

 

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of August 28,
2020, by and between WESBANCO, INC. (the “Borrower”), and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”).

 

BACKGROUND

 

A.The Borrower or another obligor has executed and delivered to the Bank (or a
predecessor which is now known by the Bank’s name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the indebtedness and other obligations of the Borrower
to the Bank for one or more loans or other extensions of credit (as used herein,
collectively, together with the Obligations, if and as defined in the Loan
Documents, the “Obligations”).  Any initially capitalized terms used in this
Amendment without definition shall have the meanings assigned to those terms in
the Loan Documents.  

 

B.The Borrower and the Bank desire to amend the Loan Documents as provided for
in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.Certain of the Loan Documents are amended as set forth in Exhibit A.  Any and
all references to any Loan Document in any other Loan Document shall be deemed
to refer to such Loan Document as amended by this Amendment.  This Amendment is
deemed incorporated into each of the Loan Documents.  To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.

 

2.The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.  The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.  

 

3.The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 

 

Form 17A – Multistate  Rev. 5/20

--------------------------------------------------------------------------------

 

4.As a condition precedent to the effectiveness of this Amendment, the Borrower
shall comply with the terms and conditions (if any) specified in Exhibit A.

 

5.To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations.  The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations.  The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.

 

6.This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument.   Delivery of an executed counterpart of
a signature page to this Amendment by facsimile transmission shall be effective
as delivery of a manually executed counterpart.  Upon written request by the
other party (which may be made by electronic mail), any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.  

 

7.Notwithstanding any other provision herein or in the other Loan Documents, the
Borrower agrees that this Amendment, the Loan Documents, any other amendments
thereto and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record.  Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures.  For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.  The Borrower and
the Bank acknowledge and agree that the methods for delivering Communications,
including notices, under the Loan Documents include electronic transmittal to
any electronic address provided by either party to the other party from time to
time.  

 

8.The Bank may modify this Amendment for the purposes of completing missing
content or correcting erroneous content, without the need for a written
amendment, provided that the Bank shall send a copy of any such modification to
the Borrower (which notice may be given by electronic mail).

 

9.This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective heirs, executors, administrators, successors
and assigns.

 

10.This Amendment will be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the laws of the State identified in
and governing the Loan Documents that are being amended hereby (the “State”),
excluding its conflict of laws rules, including without limitation the
Electronic Transactions Act (or equivalent) in such State (or, to the extent
controlling, the laws of the United States of America, including without
limitation the Electronic Signatures in Global and National Commerce Act).  This
Amendment has been delivered to and accepted by the Bank and will be deemed to
be made in the State.  

 

11.Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed.  Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved).  The Borrower expressly ratifies
and confirms the confession of judgment (if applicable) and dispute resolution,
waiver of jury trial or arbitration provisions, as applicable, contained in the
Loan Documents, all of which are incorporated herein by reference.

- 2 -

Form 17A – Multistate Rev. 5/20

--------------------------------------------------------------------------------

 

 

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

WESBANCO, INC.

 

By: /s/ Robert H. Young

                  (SEAL)

Print Name: Robert H. Young

Title: Senior Executive Vice President/CFO and

Group Head of Finance

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Sheryl S. Jordan

        (SEAL)

Print Name: Sheryl S. Jordan

Title: Senior Vice President/Managing Director




- 3 -

Form 17A – Multistate Rev. 5/20

--------------------------------------------------------------------------------

 

EXHIBIT A TO

AMENDMENT TO LOAN DOCUMENTS

DATED AS OF AUGUST 28, 2020

WESBANCO, INC.

 

A.

Loan Documents.  The “Loan Documents” that are the subject of this Amendment
include the following (as each of such documents has been amended, modified or
otherwise supplemented previously):

 

1.Amended and Restated Committed Line of Credit Note dated August 30, 2019 in
the principal amount of $30,000,000.00 executed and delivered to the Bank by the
Borrower (the “Note”).

 

2.Letter Agreement dated September 5, 2014 between the Borrower and the Bank
(the “Letter Agreement”).

 

3.Amendment to Loan Documents dated as of August 25, 2016 between the Borrower
and the Bank.

 

4.Amendment to Loan Documents dated as of August 30, 2019 between the Borrower
and the Bank.

 

5.All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

 

B.Amendment(s).  The Loan Documents are amended as follows:

 

1.Effective August 30, 2020, the Expiration Date, as set forth in the Note, is
hereby extended from August 29, 2020 to August 28, 2021.

 

2.The definitions of “Daily LIBOR Rate” and “LIBOR” as set forth in Section 2 of
the Note are hereby amended and restated to read in their entirety as follows:

 

““Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
the Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the LIBOR Reserve Percentage; provided, however, if the Daily LIBOR Rate
determined as provided above would be less than twenty-five (25) basis points
(0.25%), then such rate shall be deemed to be twenty-five (25) basis points
(0.25%).  The rate of interest will be adjusted automatically as of each
Business Day based on changes in the Daily LIBOR Rate without notice to the
Borrower.

 

“LIBOR” shall mean, with respect to any advance to which the LIBOR Option
applies for the applicable LIBOR Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, at
the Bank’s discretion, to the nearest 1/100th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the eurodollar
rate two (2) Business Days prior to the first day of such LIBOR Interest Period
for an amount comparable to such advance and having a borrowing date and a
maturity comparable to such LIBOR Interest Period by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage; provided, however, if LIBOR, determined as
provided above, would be less than twenty-five (25) basis points (0.25%), then
LIBOR shall be deemed to be twenty-five (25) basis points (0.25%).”

 

3.Section B(1) of the Financial Covenants set forth in Exhibit A to the Letter
Agreement is hereby amended and restated to read as follows:

 

“(1)The Borrower will maintain on a consolidated basis at all times, tested
quarterly on a rolling four quarters basis, a Return on Average Assets of at
least 0.50% and at all times the

- 4 -

Form 17A – Multistate Rev. 5/20

--------------------------------------------------------------------------------

 

Return on Average Assets must be greater than 0% at each quarterly testing
period on a quarterly basis.”

 

4.The LIBOR Replacement Rider attached to this Amendment as Exhibit B is hereby
added as a Rider to, and incorporated into, the Note.

 

C.

Conditions to Effectiveness of Amendment. The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:

 

1.Execution by all parties and delivery to the Bank of this Amendment.

 

2.Payment by the Borrower to the Bank of an amendment fee in the amount of
$37,500.00.

 

 




- 5 -

Form 17A – Multistate Rev. 5/20

--------------------------------------------------------------------------------

 

 

EXHIBIT B TO

AMENDMENT TO LOAN DOCUMENTS

 

LIBOR REPLACEMENT Rider

 

This LIBOR Replacement Rider provides a mechanism for determining an alternative
rate of interest in the event that the London interbank offered rate is no
longer available or in certain other circumstances.  The Bank does not warrant
or accept any responsibility for and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBOR” or with
respect to any alternative or successor rate thereto, or replacement rate
therefor.  To the extent that any term or provision of this LIBOR Replacement
Rider is or may be inconsistent with any term or provision in the remainder of
this Note or any other Loan Document, the terms and provisions of this LIBOR
Replacement Rider shall control.

 

(a)Benchmark Replacement.  Notwithstanding anything to the contrary in the Note
or in any other Loan Document, if the Bank determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred, the Bank may amend the
Note to replace LIBOR with a Benchmark Replacement in accordance with the
provisions of this Rider; and any such amendment shall be in writing, shall
specify the date that the Benchmark Replacement is effective and will not
require any further action or consent of the Borrower.  Until the Benchmark
Replacement is effective, amounts bearing interest with reference to LIBOR will
continue to bear interest with reference to LIBOR; provided however, during a
Benchmark Unavailability Period such amounts automatically will bear interest at
the rate and on the terms that would have been applicable under the Note if the
Bank had given notice that LIBOR had become unavailable.

 

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Bank will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of the Borrower.

 

(c)Notices; Standards for Decisions and Determinations.  The Bank will promptly
notify the Borrower of (i) the effectiveness of any Benchmark Replacement
Conforming Changes and (ii) the commencement of any Benchmark Unavailability
Period.  Any determination, decision or election that may be made by the Bank
pursuant to this Rider, including any determination with respect to a tenor,
rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its sole
discretion and without consent from the Borrower, except, in each case, as
expressly required pursuant to this Rider.  In addition to any delivery method
permitted pursuant to the terms of the Loan Documents, the Bank may provide any
amendment, notice or other communication to the Borrower hereunder
electronically (including to any electronic address that the Borrower provides
to the Bank) or through an automated platform that the Bank provides to the
Borrower.  

 

(d)Certain Defined Terms.  As used in this Rider:

 

“Benchmark Replacement” means the sum of: (a) the Benchmark Replacement Index
and (b) the Benchmark Replacement Adjustment; provided that, if at any time the
Benchmark Replacement as so determined would be less than the Benchmark
Replacement Floor, the Benchmark Replacement will be deemed to be the Benchmark
Replacement Floor for the purposes of the Note.

 

“Benchmark Replacement Adjustment” means, for each applicable LIBOR-based rate
and tenor, the spread adjustment to the Benchmark Replacement Index, or method
for calculating or determining such spread adjustment (which may be a positive
or negative value or zero) that has been selected by the Bank

- 6 -

Form 17A – Multistate Rev. 5/20

--------------------------------------------------------------------------------

 

(a) giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Benchmark Replacement Index by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for such replacement of LIBOR for U.S.
dollar-denominated credit facilities at such time and (b) which also may reflect
adjustments to account for (i) the effects of the transition from LIBOR to the
Benchmark Replacement and (ii) yield- or risk-based differences between LIBOR
and the Benchmark Replacement.

 

“Benchmark Replacement Commencement Date” means the date a Benchmark Replacement
has replaced LIBOR for all purposes under the Note in accordance with this
Rider.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including,
for example, changes to the definition of “Base Rate,” the definition of “LIBOR
Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Bank decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Bank in a manner
substantially consistent with market practice (or, if the Bank decides that
adoption of any portion of such market practice is not administratively feasible
or if the Bank determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the Bank
decides is reasonably necessary in connection with the administration of the
Note).

 

“Benchmark Replacement Floor” means the minimum rate of interest, if any,
specified for LIBOR under the terms of the Note or, if no minimum rate of
interest is specified, zero.

 

“Benchmark Replacement Index” means the alternate benchmark rate that has been
selected by the Bank to replace LIBOR giving due consideration to (a) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated credit facilities.

 

“Benchmark Replacement Transition Date” means the earlier to occur of the
following events with respect to LIBOR:

 

 

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

 

(1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2)

a public statement or publication of information by a Governmental Authority
having jurisdiction over the Bank, the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states

- 7 -

Form 17A – Multistate Rev. 5/20

--------------------------------------------------------------------------------

 

 

that the administrator of LIBOR has ceased or will cease to provide LIBOR
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
LIBOR; or

 

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Bank announcing that LIBOR is no longer representative.

 

“Benchmark Unavailability Period” means the period, if any, beginning on the
Benchmark Replacement Transition Date and ending on the Benchmark Replacement
Commencement Date, it being understood that if the Benchmark Replacement
Commencement Date occurs on or before the Benchmark Replacement Transition Date
a Benchmark Unavailability Period will not occur.

 

“Early Opt-in Event” means a determination by the Bank that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Rider, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“LIBOR” means, for purposes of this Rider only, any interest rate that is based
on the London interbank offered rate, including the Daily LIBOR Rate.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

 

 

LBR 09 (Bilat STD 2020-5 notice)

 

 

- 8 -

Form 17A – Multistate Rev. 5/20